NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3409-18T1

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

BRENDA WILLIAMS,

     Defendant-Appellant.
_________________________

                    Argued November 12, 2020 – Decided January 20, 2021

                    Before Judges Alvarez and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Municipal Appeal No. 6234.

                    Joshua M. Nahum argued the cause for appellant (Law
                    Offices of Alan L. Zegas, attorneys; Alan L. Zegas and
                    Joshua M. Nahum, on the briefs).

                    Albert Cernadas, Jr., Special Deputy Attorney
                    General/Acting Assistant Prosecutor, argued the cause
                    for respondent (Lyndsay V. Ruotolo, Acting Union
                    County Prosecutor, attorney; Albert Cernadas, Jr., of
                    counsel and on the brief).

PER CURIAM
      Defendant Brenda Williams appeals from the Law Division's February 26,

2019 order affirming her municipal court conviction for careless driving,

N.J.S.A. 39:4-97. On appeal, defendant principally argues that the State failed

to meet its burden of proving every element of N.J.S.A. 39:4-97. We affirm

substantially for the reasons set forth in Judge Lara K. DiFabrizio's cogent

written opinion. We add only the following comments.

      We discern the following facts from the municipal court trial transcript.

On June 24, 2018, at approximately 5:48 p.m., Gladys Martinez was traveling

from her home in Linden to her daughter's residence in Roselle Park. While

traveling on Locust Street, Martinez began to make a right-hand turn onto West

Webster Avenue, but stopped when she observed two pedestrians crossing West

Webster Avenue in the crosswalk. When Martinez stopped, defendant rear-

ended her vehicle.

      Officer James Kompany of the Roselle Park Police Department was

dispatched to the scene and took statements from both drivers.        Martinez

informed Kompany that she stopped her vehicle after observing pedes trians

walking in the crosswalk and was struck from behind. Defendant informed

Kompany that Martinez "came to an abrupt stop," and defendant "just didn't

realize that [Martinez] was stopping like that so . . . she hit her."     After

                                                                        A-3409-18T1
                                      2
interviewing the parties and assessing the scene of the accident, Kompany issued

defendant a summons for careless driving.

      At the municipal trial, however, defendant contradicted her statement at

the scene of the accident, testifying that Martinez had fully executed her right-

hand turn and was out of view when she abruptly backed up and slammed into

defendant's vehicle.    The municipal judge found that both Martinez and

Kompany were credible.        In contrast, the judge determined defendant's

testimony was "contradictory" because she "made no mention to the officer at

the time about the other vehicle backing up into the intersection." The municipal

judge found defendant guilty of careless driving due to her failure to p ay

attention to the vehicle in front of her and her failure in not allowing a proper

distance between her vehicle and Martinez's vehicle. The municipal judge

imposed a $106 fine as well as $33 in court costs.

      Defendant appealed her conviction to the Law Division. Judge DiFabrizio

affirmed defendant's conviction and sentence.        The judge also found the

defendant's "version of events to be inconsistent with the evidence, self-serving,

and to lack merit." The judge determined that there was nothing in the record

to undercut the credibility findings of the municipal court. The judge concluded,

based on the facts adduced during the trial, that: (1) defendant operated a motor


                                                                          A-3409-18T1
                                        3
vehicle in Roselle Park on June 24, 2018; (2) defendant drove without due

caution when she failed to realize Martinez's car had come to a stop, and failed

to stop prior to colliding into the rear of her vehicle; and (3) defendant's conduct

endangered Martinez, the pedestrians crossing the street, and Martinez's vehicle.

      Our "review of the factual and credibility findings of the municipal court

and the Law Division 'is exceedingly narrow.'" State v. Reece, 222 N.J. 154,

167 (2015) (quoting State v. Locurto, 157 N.J. 463, 470 (1999)). The "standard

of review of a de novo verdict after a municipal court trial is to 'determine

whether the findings made could reasonably have been reached on sufficient

credible evidence present in the record,' considering the proofs as a whole."

State v. Ebert, 377 N.J. Super. 1, 8 (App. Div. 2005) (quoting State v. Johnson,

42 N.J. 146, 162 (1964)). "[A]ppellate courts ordinarily should not undertake

to alter concurrent findings of facts and credibility determinations made by two

lower courts absent a very obvious and exceptional showing of error." State v.

Robertson, 228 N.J. 138, 148 (2017) (quoting Locurto, 157 N.J. at 474).

However, a "trial court's interpretation of the law and the legal consequences

that flow from established facts are not entitled to any special deference."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).




                                                                            A-3409-18T1
                                         4
      The relevant motor vehicle statute, N.J.S.A. 39:4-97, states: "A person

who drives a vehicle carelessly, or without due caution and circumspection, in

a manner so as to endanger, or be likely to endanger, a person or property, shall

be guilty of careless driving." In the case before us, Martinez's testimony and

defendant's admission to Kompany about how the accident occurred amply

support the conclusion that defendant was following the car in front of her too

closely and failed to make proper observations. These facts also support the

decisions of both judges that defendant was guilty beyond a reasonable doubt of

careless driving. See Dolson v. Anastasia, 55 N.J. 2, 10 (1969) ("a following

car in the same lane of traffic is obligated to maintain a reasonably safe distance

behind the car ahead, having due regard to the speed of the preceding vehicle

. . . Failure to do so resulting in a collision, is negligence") (internal citation

omitted).

      To the extent not specifically addressed, defendant's remaining arguments

are without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.




                                                                           A-3409-18T1
                                        5